

116 S4193 IS: 1619 Act
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4193IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Peters (for himself, Mr. Casey, Ms. Rosen, Ms. Duckworth, Mr. Wyden, Ms. Baldwin, Mrs. Gillibrand, Mr. Blumenthal, Ms. Stabenow, Ms. Sinema, Mr. Sanders, Mr. Whitehouse, Mr. Brown, Ms. Klobuchar, Mr. Warner, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo develop and nationally disseminate accurate, relevant, and accessible resources to promote understanding about African-American history.1.Short titleThis Act may be cited as the 1619 Act.2.FindingsCongress finds the following:(1)The United States has demonstrated a commitment to remembrance and education about the experiences of African Americans in the United States.(2)Congress has played a critical role in preserving the memory of the African-American experience in the United States and promoting awareness by recognizing African-American History Month in 1976 to seize the opportunity to honor the too-often neglected accomplishments of black Americans in every area of endeavor throughout our history..(3)400 years after the first slaves were brought to American shores, and growing distance of students and their families from this history, it is important to institutionalize education about the events of African-American history such as slavery, the Civil War, Reconstruction, Jim Crow, and the Civil Rights Movement, which led to monumental legislation like the Civil Rights Act and the Voting Rights Act, among other notable events.(4)As intolerance, bigotry, and racism are promoted by hate groups, African-American history education provides a context in which to learn about the danger of what can happen when hate goes unchallenged and there is indifference in the face of the oppression of others. The African-American experience is an important component of the education of citizens of the United States.(5)Today, those who deny the importance of African-American history or distort the true nature of the Africa-American experience continue to find forums, especially online. This denial and distortion dishonors those who were persecuted and murdered, making it even more of a national imperative to educate students in the United States so that they may explore the lessons that African-American history provides for all people, sensitize communities to the circumstances that gave rise to the African-American experience, and help youth be less susceptible to the falsehood about African-American history and destructive messages of hate that arise from African-American history denial and distortion.(6)Currently, 7 States (Arkansas, Florida, Illinois, Mississippi, New Jersey, New York, and Rhode Island) require by law that schools, in collaboration with special K–12 Black history oversight committees, teach students about African-American history. More schools and teachers, including those in underserved communities, can and should deliver quality African-American history education.(7)For more than 4 years, the National Museum of African American History and Culture has worked to build and support the field of African-American history education, and advance the quality and sustainability of African-American history education at the local, State, and national levels, by engaging teachers and students across disciplines and grade levels.(8)The Federal Government, through support for educational activities of national museums established under Federal law, can assist teachers in efforts to incorporate historically accurate instruction on human rights atrocities, including the African-American experience, in curricula.3.DefinitionsIn this Act:(1)African-American historyThe term African-American history means the systematic, bureaucratic, State-sponsored enslavement of Africans brought to the United States, the era of the Civil War, Reconstruction, segregation, and the modern experience of African Americans as equal citizens under the law. (2)African-American history education centerThe term African-American history education center means an institution that furthers the teaching and learning about African-American history by offering programs for students and training for teachers and other types of professional leadership audiences.(3)African-American history education programThe term African-American history education program means a program that has as its specific and primary purpose to improve awareness and understanding of the African-American experience and educate individuals on the lessons of African-American history as a means to raise awareness about the importance of preventing oppression, hate, and bigotry against any group of people. (4)DirectorThe term Director means the Director of the National Museum of African American History and Culture.(5)Eligible program participantThe term eligible program participant means—(A)a high school teacher, a teacher of one of the middle grades, or a school leader of a high school or a school that includes one of the middle grades (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));(B)an educational leader or expert who is not employed by a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or an elementary school or secondary school (as such terms are so defined) that is independent of any local educational agency; or(C)a prospective teacher enrolled in a program of postsecondary education coursework or preservice clinical education. (6)RacismThe term racism means a certain perception of African Americans, which may be expressed as hatred or discrimination, and the rhetorical and physical manifestations of which are directed toward African-American or non-African-American individuals or their property, and African-American community institutions and religious facilities, exacerbating an inequitable distribution of resources, opportunity, and power that is detrimental to African-American communities. (7)SlaveryThe term slavery means the legal institution of human chattel enslavement, primarily of Africans and African Americans prior to the passage of the 13th Amendment to the Constitution of the United States.4.Program authorized(a)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $2,000,000 for fiscal year 2021 and each of the 4 succeeding fiscal years.(b)Donations, gifts, bequests, and devises of propertyIn accordance with section 5 of the National Museum of African American History and Culture Act (20 U.S.C. 80r–3), and in furtherance of the purposes of this Act, the Director is authorized to solicit, accept, hold, administer, invest, and use donated funds and gifts, bequests, and devises of property, both real and personal. (c)Use of fundsThe Director, using funds appropriated under subsection (a) and resources received under subsection (b), and including through the engagement of eligible program participants as appropriate—(1)shall develop and nationally disseminate accurate, relevant, and accessible resources to promote understanding about how and why notable events in African-American history happened in the manner that it did, which shall include digital resources and may include other types of resources, such as print resources and traveling exhibitions; and(2)may carry out one or more of the following African-American history education program activities:(A)Development, dissemination, and implementation of principles of sound pedagogy for teaching about African-American history.(B)Provision of professional development for eligible program participants, such as through—(i)local, regional, and national workshops;(ii)teacher trainings in conjunction with African-American history education centers and other appropriate partners;(iii)engagement with—(I)local educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and(II)high schools and schools that include one of the middle grades (as so defined) that are independent of any local educational agency; and(iv)operation and expansion of a teacher fellowship program to cultivate and support leaders in African-American history education.(C)Engagement with State and local education leaders to encourage the adoption of resources supported under this Act into curricula across diverse disciplines.(D)Evaluation and research to assess the effectiveness and impact of African-American history education programs, which may include completion of the report required under section 8.(d)ApplicationsThe Director may seek the engagement of an eligible program participant under subsection (c) by requiring submission of an application to the Director at such time, in such manner, and based on such competitive criteria as the Director may require.5.Online African-American history education resources(a)WebsiteThe Director shall maintain on the website of the National Museum of African American History and Culture a special section designated for African-American history education resources to improve awareness and understanding of African-American history and educate individuals on the lessons of the African-American experience as a means to raise awareness about the importance of preventing hate and bigotry against any group of people. The website and resources shall be made publically available.(b)Information distributionThe Director shall distribute information about the activities funded under this Act through the website of the National Museum of African American History and Culture, and shall respond to inquiries for supplementary information concerning such activities.(c)Best practicesThe information distributed by the Director shall include best practices for educators.6.National Museum of African American History and Culture CouncilThe National Museum of African American History and Culture Council established under section 5 of the National Museum of African American History and Culture Act (20 U.S.C. 80r–3), shall have governance responsibility for the programs and activities carried out under this Act in accordance with the National Museum of African American History and Culture Act (20 U.S.C. 80r). 7.Engagement of eligible program participants(a)In generalAn eligible program participant shall be engaged at the discretion of the Director to participate in African-American history education program activities authorized under this Act and approved by the Director pursuant to an application described in section 4(d).(b)Engagement periodEngagement of eligible program participants under this Act shall be for a period determined by the Director.(c)PriorityIn engaging eligible program participants under section 4, the Director shall give priority to applications from such participants who work for or with a local educational agency, or a school that is independent of any local educational agency, that does not, at the time application is made, offer any African-American history education programming.8.Annual reportNot later than February 1 of each year, the Director shall submit to Congress a report describing the activities carried out under this Act. 